IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aaron Johnson,                     :
                                   :
                        Petitioner :
                                   :
                 v.                : No. 25 C.D. 2018
                                   : Submitted: June 8, 2018
Pennsylvania Board of Probation    :
and Parole,                        :
                                   :
                        Respondent :



BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE WOJCIK                                      FILED: October 12, 2018


            Presently before this Court is the application of David Crowley,
Esquire, Chief Public Defender for Centre County (Counsel) for leave to withdraw
as counsel for Aaron Johnson (Johnson). Johnson has filed a petition for review of
the determination of the Pennsylvania Board of Probation and Parole (Board)
revoking his parole and recalculating his parole violation maximum date. Counsel
seeks leave to withdraw on the grounds that Johnson’s petition for review is without
merit. For the following reasons, we grant Counsel’s application for leave to
withdraw and affirm the Board’s decision.
                                       I. Background
               Johnson was sentenced to two concurrent terms of incarceration of 3½
to 12 years for carrying a firearm without a license and the manufacture/sale/delivery
or possession of a controlled substance with the intent to deliver. Certified Record
(C.R.) at 1. Johnson had a minimum sentence date of September 2, 2009, and a
maximum sentence date of March 2, 2018. C.R. at 1, 2. On September 19, 2013,
Johnson was released on parole. Id. at 6. On September 2, 2014, while on parole,
Johnson was arrested in Allegheny County on two counts of new firearm charges,
one count of defiant trespass, and one count of tampering with evidence. Id. at 13-
14. The following day, the Board issued a warrant to commit and detain Johnson.
Id. at 12.
               On May 11, 2017, Johnson pled guilty to two counts of unlawful
firearm possession, one count of tampering with evidence, one count of resisting
arrest, and one count of defiant trespass.1 C.R. at 64. He was sentenced to a 16-to-
32 months’ sentence, with a 5-year probationary period. Id. at 71. On June 15, 2017,
Johnson waived his rights to counsel and preliminary/violation and parole revocation
hearings, and admitted that he was convicted of the new charges.2 C.R. at 73-74.
By decision dated July 27, 2017 (mailed August 11, 2017), the Board recommitted



       1
         Johnson pled guilty to violating 18 Pa. C.S. §6105(A)(1) – Possession of Firearm
Prohibited; 18 Pa. C.S. §6106(A)(1) – Firearms Not To Be Carried W/O License; 18 Pa. C.S.
§4910(1) – Tamper With/Fabricate Physical Evidence; 18 Pa. C.S. §5104 – Resist Arrest/Other
Law Enforcement; 18 Pa. C.S. §3503(B)(1)(II) – Defiant Trespass Posted. C.R. at 71.

       2
         The forms signed by Johnson on that date advised him of his right to counsel at a hearing
before the Board and his right to appointed counsel if he could not afford counsel of his choice.
C.R. at 74.



                                                2
Johnson as a convicted parole violator to serve 48 months’ backtime.3 C.R. at 70.
The Board denied Johnson credit for the time he spent at liberty on parole between
September 19, 2013, and September 2, 2014, and recalculated his parole violation
maximum date to July 11, 2019. C.R. at 96-99.
                In his initial4 pro se administrative appeal and petition for review,
Johnson argued that: (1) the Board did not have jurisdiction to alter a judicially-
imposed maximum sentencing date; (2) he was wrongfully denied credit for time at
liberty on parole because he was not convicted of a violent crime; and (3) the Board
erroneously recommitted him to serve 48 months’ backtime instead of 24 months.
C.R. at 100.
                On December 21, 2017, the Board’s appeal panel denied Johnson’s
request.      Id. at 111-13.     Initially, the Board acknowledged the administrative
remedies forms and submitted correspondence it received from Johnson. Id. The

       3
           This Court has previously defined the term backtime as:

                [T]hat part of an existing judicially-imposed sentence which the
                Board directs a parolee to complete following a finding after a civil
                administrative hearing that the parolee violated the terms and
                conditions of parole, which time must be served before the parolee
                may again be eligible to be considered for a grant of parole.

Krantz v. Pennsylvania Board of Probation & Parole, 483 A.2d 1044, 1047 (Pa. Cmwlth. 1984)
(emphasis in original).

       4
          After filing his petition for administrative review, Johnson submitted other items of
correspondence that contained additional legal argument, such as letters to the Board and an
additional administrative appeal and petition for review. C.R. at 70-89. However, the Board’s
regulations provide that second or subsequent requests for administrative relief will not be
received. C.R. at 112. See 37 Pa. Code §73.1(a)(4) (“Second or subsequent petitions for
administrative review and petitions for administrative review which are out of time under this part
will not be received.”). As a result, only his August 23, 2017 initial appeal could be reviewed by
the Board. C.R. at 100.


                                                 3
Board noted that Johnson’s June 22, 2016 correspondence, which objected to the
Board’s detainer lodged against him, could not be accepted as an adequate request
for relief because the Board’s scope of administrative relief only applies to “parole
revocation decisions and the recalculations based on those actions.” Id. See 37 Pa.
Code §73.1. Similarly, the Board explained that Johnson’s appeal rights were
triggered by the Board’s July 27, 2017 decision to revoke his parole, and the Board
could not accept his requests for administrative remedies prior to that date. C.R. at
111-13.
              The Board noted that a decision on whether to award credit for time at
liberty on parole to a convicted parole violator “is purely a matter of discretion.”
C.R. at 113.       This discretionary authority is vested in the Board by Section
6138(a)(2)-(2.1) of the Prisons and Parole Code (Parole Code), 61 Pa. C.S.
§6138(a)(2)-(2.1), and the Board is under no obligation to afford credit to a convicted
parole violator.
              The Board explained that the decision to recommit Johnson as a
convicted parole violator “gave the Board statutory authority to recalculate
[Johnson’s] sentence to reflect that [he] received no credit for the period [he was] at
liberty on parole.” C.R. at 113. See Section 6138(a)(2) of the Parole Code, 61 Pa.
C.S. §6138(a)(2). The Board further acknowledged that it had “advised [Johnson]
of this potential penalty on the parole conditions [that he] signed on September 18,
2013.”5 C.R. at 113. The Board also stated that “the ability to challenge the


       5
          On September 18, 2013, the day prior to his release on parole, Johnson signed a
“Conditions Governing Parole/Reparole” form, which in part stated: “If you are convicted of a
crime committed while on parole/reparole, the Board has the authority, after an appropriate
hearing, to recommit you to serve the balance of the sentence or sentences which you were serving
when paroled/reparoled, with no credit for time at liberty on parole.” C.R. at 7.


                                               4
recalculation decision after it is imposed satisfies [Johnson’s] due process rights” so
that the “recalculation of [his] maximum sentence date did not violate any
constitutional provisions.” Id. (citing Young v. Commonwealth, 409 A.2d 843 (Pa.
1979)).
                As a result, the Board found no grounds to grant administrative relief
and affirmed its July 27, 2017 decision to recommit Johnson as a convicted parole
violator and setting his new violation maximum date for July 11, 2019. C.R. at 113.
Johnson then filed the instant petition for review and this Court appointed Counsel
to represent Johnson in his appeal.
                Counsel then applied to this Court and was granted a request for an
extension of time to draft an Anders6 brief or Turner7 letter. Thereafter, Counsel
filed an application for leave to withdraw as counsel along with a Turner letter
setting forth his belief that Johnson’s appeal is without merit. This matter is now
before us for disposition.


                          II. Application for Leave to Withdraw
                Counsel seeking to withdraw as appointed counsel must conduct a
zealous review of the case and submit a no-merit letter to this Court detailing the
nature and extent of counsel’s diligent review of the case, listing the issues the
petitioner wants to have reviewed, explaining why and how those issues lack merit,
and requesting permission to withdraw.8 Turner, 544 A.2d at 928; Hughes v.

       6
           Anders v. California, 386 U.S. 738 (1967).

       7
          Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988).
       8
          Where there is a constitutional right to counsel, court-appointed counsel seeking to
withdraw must submit an Anders brief that (1) provides a summary of the procedural history and
facts, with citations to the record; (2) refers to anything in the record that counsel believes arguably

                                                   5
Pennsylvania Board of Probation & Parole, 977 A.2d 19, 24-26 (Pa. Cmwlth.
2009); Zerby v. Shanon, 964 A.2d 956, 960 (Pa. Cmwlth. 2009). The no-merit letter
must include “‘substantial reasons for concluding that a petitioner’s arguments are
meritless.’” Zerby, 964 A.2d at 962 (quoting Jefferson v. Pennsylvania Board of
Probation & Parole, 705 A.2d 513, 514 (Pa. Cmwlth. 1998)).
               In addition, court-appointed counsel who seeks to withdraw his or her
representation must: (1) notify the petitioner of the request to withdraw; (2) furnish
the petitioner with a copy of a brief or no-merit letter; and (3) advise the petitioner
of his right to retain new counsel or raise any new points that he might deem worthy
of consideration. Turner, 544 A.2d at 928; Hughes, 977 A.2d at 22. If counsel
satisfies these technical requirements, this Court must then conduct an independent
review of the merits of the case. Turner, 544 A.2d at 928; Hughes, 977 A.2d at 25.
If this Court determines the petitioner’s claims are without merit, counsel will be
permitted to withdraw, and the petitioner will be denied relief. Turner, 544 A.2d at
928; Hughes, 977 A.2d at 27.
               Upon review, we conclude that Counsel’s letter satisfies the technical
requirements of Turner. Counsel states that he has reviewed the Certified Record
and notes of his interview with Johnson. Counsel provided Johnson with a copy of
the Turner letter and his request for leave to withdraw. Counsel advised Johnson of
his right to retain new counsel or proceed by representing himself. Counsel raised
any points potentially worthy of consideration with Johnson. As we are satisfied

supports the appeal; (3) sets forth counsel’s conclusion that the appeal is frivolous; and (4) states
counsel’s reasons for concluding that the appeal is frivolous. Commonwealth v. Santiago, 978
A.2d 349, 361 (Pa. 2009); Hughes v. Pennsylvania Board of Probation & Parole, 977 A.2d 19
(Pa. Cmwlth. 2009). Where, as here, the petitioner has only a statutory, rather than a constitutional,
right to counsel, appointed counsel may submit a no-merit letter instead of an Anders brief.
Hughes, 977 A.2d at 25-26.

                                                  6
that Counsel has discharged his responsibility in complying with the technical
requirements to withdraw from representation, we will conduct an independent
review of whether Johnson’s petition for review lacks merit.9



                                 III. Independent Review

             A. The Court’s Alteration of a Judicially-Imposed Sentence
               Johnson first argues that the Board violated his statutory and
constitutional rights by altering a judicially-imposed sentence. Johnson’s argument
rests on his mistaken belief that the maximum date of his sentence, rather than the
maximum length of his sentence, is controlling for purposes of recalculating his
parole violation maximum date. See Hughes v. Pennsylvania Board of Probation &
Parole, 179 A.3d 117, 120 (explaining that if a recommitted convicted parole
violator is sentenced to new charges, the parolee must serve the balance of the
original sentence prior to the commencement of the new term) (citing Section
6138(a)(5)(i) of the Parole Code, 61 Pa. C.S. §6138(a)(5)(i)).
               Section 6138(a)(1) of the Parole Code provides that any parolee who,
during the period of parole, commits a crime punishable by imprisonment and is
convicted or found guilty of that crime, may be recommitted as a convicted parole
violator. 61 Pa. C.S. §6138(a)(1).
               Section 6138(a)(2) of the Parole Code states:



       9
         Our review is limited to determining whether constitutional rights were violated, whether
the adjudication was in accordance with law, and whether necessary findings were supported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704; Miskovitch
v. Pennsylvania Board of Probation & Parole, 77 A.3d 66, 70 n.4 (Pa. Cmwlth. 2013).

                                                7
               If the parolee’s recommitment is so ordered, the parolee
               shall be reentered to serve the remainder of the term which
               the parolee would have been compelled to serve had the
               parole not been granted and, except as provided under
               paragraph (2.1), shall be given no credit for the time at
               liberty on parole.
61 Pa. C.S. §6138(a)(2) (emphasis added).
               When the Board imposed backtime, it did not impose an additional
sentence on Johnson but, rather, directed Johnson to complete the original judicially-
mandated sentence. Hughes, 179 A.3d at 121; Epps v. Pennsylvania Board of
Probation & Parole, 565 A.2d 214, 217 (Pa. Cmwlth. 1989). See also Gundy v.
Pennsylvania Board of Probation & Parole, 478 A.2d 139, 141 (Pa. Cmwlth. 1984)
(noting that the Board’s action in recommitting a parolee “had no effect” upon the
parolee’s judicially-imposed sentence). Accordingly, Johnson’s argument that the
Board altered a judicially-imposed sentence is without merit.


                             B. Denial of “Street Time”10 Credit
               Johnson claims that the Board erred in denying him “street time” credit
because he was convicted of a non-violent offense.11 Johnson correctly asserts that
Section 6138(a)(2.1) of the Parole Code affords the Board discretion to award “street
credit” to convicted parole violators, unless such parolees were convicted of violent



       10
         “Street time” is a term for the period of time a parolee spends while at liberty on parole.
Dorsey v. Pennsylvania Board of Probation & Parole, 854 A.2d 994, 998 (Pa. Cmwlth. 2004)
(citing Wile, Pennsylvania Law of Probation and Parole §16.15 (2003)).

       11
         Section 6138(a)(2) of the Parole Code provides that convicted parole violators, once
recommitted, should not be given credit for time spent at liberty on parole. 61 Pa. C.S.
§6138(a)(2).



                                                 8
offenses.12 61 Pa. C.S. §6138(a)(2.1)(i). However, while Section 6138(a)(2.1)
allows the Board discretion to grant credit to a non-violent offender, it does not
require the Board to grant credit to a non-violent offender.                          61 Pa. C.S.
§6138(a)(2.1)(i). Here, the Board exercised that discretion to deny Johnson credit
for “street time” while at liberty on parole.
               The Board is required, however, to provide a contemporaneous
statement explaining its reasoning when it denies a convicted parole violator “street
time” credit. Pittman v. Pennsylvania Board of Probation & Parole, 159 A.3d, 466,
475 (Pa. 2017). While the Board maintains discretion regarding the decision to
award credit, a petitioner has the right to appeal. Id. at 474. Therefore, the reviewing
appellate court must be able to “assess the Board’s exercise of discretion” in order
to adequately protect the petitioner’s state and federal constitutional rights. Id.
               In its July 27, 2017 recommitment order, the Board stated that in its
exercise of discretion it chose not to award Johnson “street time” credit because this
was his “[t]hird firearm conviction.”13 C.R. at 96-97. While the Pittman court


       12
          The exception also prohibits awarding credit to convicted parole violators who have been
recommitted under Section 6143 of the Parole Code and are subject to a federal removal order. 61
Pa. C.S. §6138(a)(2.1)(ii). Here, only Section 6138(2.1)(i), which relates to violent and non-
violent convictions, is relevant. 61 Pa. C.S. §6138(a)(2.1)(i).

       13
           We note that the Board’s decision to deny “street time” credit based on Johnson’s third
firearm offense is referenced numerous times throughout the record. In addition to the Board’s
recommitment order, the hearing examiner’s report states, “3rd F/A Conviction,” adjacent to the
box checked “No,” to explain the basis for the decision and again in the “Additional Information”
section writing, “no credit . . . on parole for same offense . . . 3rd firearm conviction.” C.R. at 65,
70. In its Memo Report, the Board completed a form that states, “[p]ursuant to the Pennsylvania
Supreme Court’s decision in Pittman . . . ,” prompting the Board to provide its reasoning, which
reads, “[t]hird [f]irearm [c]onviction.” C.R. at 110. Lastly, in the Board’s December 21, 2017,
administrative appeal denial letter, it stated:



                                                  9
mandated the requirement that the Board make a contemporaneous statement
articulating its reason for denying “street time” credit, it did not provide
specifications regarding the format of such statements. Although “simply checking
‘No’ on a standard hearing report form” fails to comport with the basic notions of
due process, the Court stated that “the reason the Board gives does not have to be
extensive and a single sentence explanation is likely sufficient in most instances.”
Pittman, 159 A.3d at 474-75.
              We recently determined in Smoak v. Talaber, ____ A.3d ____ (Pa.
Cmwlth., No. 112 C.D. 2018, filed September 11, 2018), slip op. at 3, that the
Board’s statement “UNRESOLVED DRUG AND ALCOHOL ISSUES” was “not a
full sentence,” fails to “identify the incidents that create[d] these ‘issues,’” and was
“just barely sufficient.” However, this Court found it still satisfied the requirements
of Pittman. Id. Here, the Board satisfied Pittman by providing a contemporaneous
statement in its July 27, 2017 order, explaining that Johnson’s “street time” credit
was denied because of his third firearm conviction. Pittman, 159 A.3d at 475.


                     C. The Imposition of 48 Months’ Backtime
              Johnson further argues that the Board erred in imposing 48 months’
backtime rather than 24 months.            Pursuant to Section 75.1(a) of the Board’s
regulations, the Board is authorized to apply the aggregate presumptive ranges of
each conviction when the Board orders recommitment of a convicted parole violator

              A new board decision on December 18, 2017 reaffirmed the [B]oard
              action of 07/27/2017 regarding the reason the Board did not award
              credit for time spent at liberty on parole. In this case the reasoning
              provided was that this was your third firearm conviction.

C.R. at 112. (emphasis added).


                                               10
after holding a revocation hearing. 37 Pa. Code §75.1. The presumptive backtime
range for felonies such as those committed by Johnson is 18 to 66 months. 37 Pa.
Code §75.2. Johnson mistakenly asserts that the appropriate presumptive range for
a firearm conviction is 24 months. C.R. at 100. However, this was Johnson’s third
firearm conviction, and he was also convicted of other charges, including tampering
with evidence, resisting arrest, and defiant trespass. C.R. at 71. The aggregate range
for Johnson’s 5 convictions is 18 to 66 months, and therefore the Board’s imposition
of 48 months’ backtime was proper.
             Moreover, “[t]his court will not review the Board’s exercise of
discretion in imposing backtime for parole violations where the violations are
supported by substantial evidence and the backtime imposed is within the published
presumptive ranges for those violations.      Chapman v. Pennsylvania Board of
Probation. & Parole, [484 A.2d 413 (Pa. Cmwlth. 1984)].” Lotz v. Pennsylvania
Board of Probation & Parole, 548 A.2d 1295, 1296 (Pa. Cmwlth. 1988). Further,
“[o]ur Supreme Court has held that ‘[a]s long as the period of recommitment is
within the presumptive range for the violation, the Commonwealth Court will not
entertain challenges to the propriety of the term of recommitment.’” Fisher v.
Pennsylvania Board of Probation & Parole, 62 A.3d 1073, 1077 (Pa. Cmwlth. 2013)
(quoting Smith v. Pennsylvania Board of Probation & Parole, 574 A.2d 558, 560
(Pa. 1990)). Accordingly, Johnson’s claim that the Board erred in imposing 48
months’ backtime is meritless.


                 D. Recalculation of the Maximum Violation Date
             Lastly, Johnson claims that the Board incorrectly recalculated his
maximum violation date. As a convicted parole violator, Johnson may only be


                                         11
entitled to credit for any time spent in pre-sentence confinement.14 Johnson argues
that all of his pre-sentence confinement time should apply to his original sentence.15
               It is well-settled that when a parole offender is incarcerated solely on
the Board’s detainer, any time spent in pre-sentence confinement may only be
credited to the original sentence. Martin v. Pennsylvania Board of Probation &
Parole, 840 A.2d 299, 307 (Pa. 2003) (citing Davis v. Cuyler, 394 A.2d 647, 649
(Pa. Cmwlth. 1978)). Conversely, when a parole offender remains incarcerated for
failure to satisfy bail requirements on new criminal charges, any pre-sentence
confinement time must be credited against the new sentence. Hall v. Pennsylvania
Board of Probation & Parole, 733 A.2d 19 (Pa. Cmwlth. 1999) (citing Gaito v.
Pennsylvania Board of Probation & Parole, 412 A.2d 568 (Pa. 1980)).
               From September 3, 2014, when Johnson was first detained on the
Board’s warrant, until December 15, 2014, when bail was set, Johnson was held
solely on the Board’s detainer. C.R. at 12, 47, 98. This period of 103 days was
properly credited against his original sentence. C.R. at 98. On December 15, 2014,
unable to post his $25,000 bail, Johnson remained detained until March 9, 2015,
when his bail was modified to release on his own recognizance. C.R. at 82. This

       14
            Although parolees do not possess a constitutional right to pre-sentence confinement
credit, states have enacted statutes in order to protect an indigent offender from serving more time
than an identically situated offender, simply because the indigent offender is unable to post bail.
Martin v. Pennsylvania Board of Probation & Parole, 840 A.2d 299, 304 (Pa. 2003). Section
9760(1) of the Sentencing Code (Sentencing Code) provides that pre-sentence confinement time
shall be credited against an offender’s minimum and maximum sentence dates. 42 Pa. C.S.
§9760(1). Under Section 9760(1) of the Sentencing Code, credit is afforded to indigent offenders
for the time spent “in custody prior to trial, during trial, pending sentence, and pending the
resolution of an appeal.” Id.

       15
          In his petition for review, Johnson argues that the Board miscalculated his new maximum
sentence date by “failing to credit his original sentence with all the confinement time to which he
was entitled. . . .” Petition for Review, ¶2.
                                                12
period was properly applied to Johnson’s new sentence because Johnson was also
confined on his inability to post bail. C.R. at 87. From March 9, 2015, until his
sentence was imposed on May 11, 2017, Johnson again remained detained solely on
the Board’s detainer, which was correctly credited against his original sentence.
C.R. at 98.
              Johnson’s new violation maximum date is calculated by first
determining the time remaining on his original sentence. 61 Pa. C.S. §6138(a)(2).
When Johnson was paroled on September 19, 2013, he had 1,625 days remaining on
his original sentence until March 2, 2018. By crediting Johnson’s time spent in pre-
sentence confinement against the time remaining on his original sentence, Johnson
had 728 days remaining on his original sentence. C.R. at 98. In Palmer v.
Pennsylvania Board of Probation & Parole, 134 A.3d 160, 166 (Pa. Cmwlth. 2016),
we held that “a parole violator’s new maximum date is calculated from the date on
which the Board obtained the second signature needed to recommit him as a
[convicted parole violator].” Adding 728 days to Johnson’s recommitment date
yields a new violation maximum date of July 11, 2019. C.R. at 98. The Board
properly calculated Johnson’s maximum date.


                                  IV. Conclusion
              Upon review, we agree with Counsel that Johnson’s claims regarding
the dismissal of his petition for administrative review are without merit.




                                         13
Accordingly, we grant Counsel’s application for leave to withdraw as counsel, and
we affirm the order of the Board dismissing Johnson’s petition.




                                      MICHAEL H. WOJCIK, Judge




                                        14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aaron Johnson,                     :
                                   :
                        Petitioner :
                                   :
                 v.                : No. 25 C.D. 2018
                                   :
Pennsylvania Board of Probation    :
and Parole,                        :
                                   :
                        Respondent :




                                 ORDER


           AND NOW, this 12th day of October, 2018, David Crowley, Esquire’s
application for leave to withdraw as counsel is GRANTED, and the order of the
Pennsylvania Board of Probation and Parole, dated December 21, 2017, is
AFFIRMED.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge